PER CURIAM.
Cheryl Bennett seeks certiorari review of an order granting Joanne Marine, Inc.’s (“JMI”) motion to compel the release of certain medical records protected by section 397.501(7)(a)5., Florida Statutes (2010). JMI concedes that the order must be quashed and the matter remanded for a hearing.1
Accordingly, we quash the order under review and remand the matter to the trial court for further proceedings consistent with the relevant statutes.
CERTIORARI GRANTED; ORDER QUASHED.
MONACO, C.J., ORFINGER and LAWSON, JJ., concur.

. The Court appreciates the candor of JMI’s counsel.